Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 1/5/2022. Claims 1-20 are allowed and claim 1 is the independent claim.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of one or more processors of one or more computers executing at least one running version control process; version information associated with one or more objects, wherein the version information includes change data about changes made to the one or more objects, and wherein the change data is automatically updated by the at least one running version control process; one or more branches, wherein the one or more objects are associated with a branch of the one or more branches, and wherein the version information for the one or more objects includes information about the branch the object is associated with; wherein the at least one running version control process is responsive to changes made to the one or more objects in the one or more branches; wherein the at least one running version control process is configured to automatically determine a conflict exists for a first unmodified copy of an object associated with a first branch of the one or more branches before an integration operation is performed in the first branch, wherein the 

The prior art of record (Bigwood et al. US PG Pub. 2015/0106790 A1, Van Zijst et al. US Patent 9,430,229 B1, Chen et al. US Patent 8,245,192 B1, and Fuchs US Patent 9,471,304 B1) teaches a version control system that allows for multiple branches of code to be simultaneously developed/modified/changed/etc. by different developers .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193